Case: 2:19-cv-03689-MHW-KAJ Doc #: 31 Filed: 12/29/20 Page: 1 of 3 PAGEID #: 93




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

  Mary M. Laile (as personal representative          CIVIL ACTION NO. 2:19-cv-3689
  and Special Administrator of the Estate of
  Donna Gail Castleberry AKA Donna Gail
  Dalton, Decedent),
                                Plaintiff,
                                                     JUDGE MICHAEL H. WATSON
  vs.

  Andrew K. Mitchell, et. al.                        MAGISTRATE JUDGE
                                                     KIMBERLY L. JOLSON
                                 Defendants.

                   FOURTH JOINT STATUS REPORT OF THE PARTIES

         Plaintiff Mary M. Laile, (as personal representative and Special Administrator of

  the Estate of Donna Gail Castleberry AKA Donna Gail Dalton, Decedent), by and

  through the undersigned counsel, and Defendants City of Columbus and Kim Jacobs by

  and through the undersigned counsel, hereby makes the following STATUS REPORT

  pursuant to the Court’s November 16, 2020 NOTATION ORDER (DOC 30).

         Plaintiff Mary M. Laile, (as personal representative and Special Administrator of

  the Estate of Donna Gail Castleberry AKA Donna Gail Dalton, Decedent) has executed a

  final release of all claims and has fully accepted the settlement terms on behalf of the

  Estate and beneficiaries.

         The next step is for the City of Columbus pass the appropriate legislation

  approving the settlement and allocating the funds. Once this has been done, the parties

  intend to file a stipulated dismissal with prejudice.




                                                1
Case: 2:19-cv-03689-MHW-KAJ Doc #: 31 Filed: 12/29/20 Page: 2 of 3 PAGEID #: 94




                                 Respectfully submitted

                                 /s/ John W. Waddy, Jr.
                                 John W. Waddy, Jr.
                                 Sup. Ct. Atty. Reg. No. 0009562
                                 111 Hamilton Park
                                 Columbus, Ohio 43203
                                 (614) 463-9518
                                 FAX 461-1299
                                 E-MAIL JWADDY@EE.NET
                                 Trial Attorney for Plaintiff




                                 /s/ Westley M. Phillips
                                 By /s/ John W. Waddy, Jr. per
                                 Email authority of 12-29-2020
                                 Westley M. Phillips (0077728) -Lead
                                 Joseph M. Gibson, Jr. (0025430)
                                 Assistant City Attorneys
                                 77 North Front Street
                                 Columbus, Ohio 43215
                                 Tele: (614) 645-7385
                                 Fax: (614) 645-6949
                                 wmphillips@columbus.gov
                                 jmgibson@columbus.gov
                                 Attorneys for Defendants
                                 City of Columbus and Kim Jacobs




                                       2
Case: 2:19-cv-03689-MHW-KAJ Doc #: 31 Filed: 12/29/20 Page: 3 of 3 PAGEID #: 95




                                CERTIFICATE OF SERVICE

    I hereby certify that on the 29th day of December, 2020, I electronically filed the foregoing

  THIRD JOINT STATUS REPORT OF THE PARTIES with the Clerk of the Court using

  the CM/ECF system which will send notification of such filing to the following:




  CITY OF COLUMBUS, DEPARTMENT OF LAW
  ZACK KLEIN, CITY ATTORNEY

  Westley M. Phillips (0077728) -Lead
  Joseph M. Gibson, Jr. (0025430)
  Assistant City Attorneys
  77 North Front Street
  Columbus, Ohio 43215
  Tele: (614) 645-7385
  Fax: (614) 645-6949
  wmphillips@columbus.gov
  jmgibson@columbus.gov
  Attorneys for Defendants
  City of Columbus and Kim Jacobs


                                                 /s/ John W. Waddy, Jr.
                                                 John W. Waddy, Jr.
                                                 Sup. Ct. Atty. Reg. No. 0009562
                                                 111 Hamilton Park
                                                 Columbus, Ohio 43203
                                                 (614) 463-9518
                                                 FAX 461-1299
                                                 E-mail Jwaddy@ee.net
                                                 Trial Attorney for Plaintiff




                                                3
